DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings (Figures 16-22 and 26-27) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there is no present reference character number for label “F001 (Mn, Sn) START.
	In Figure 17, because there is no present reference character number for label “F002 (MnT, (Sni,…Snt) START.
In Figure 18, because there is no present reference character number for label “F003 ((MSn-1, Sn-10),…(MSend, Send0)) START
In Figure 19, because there is no present reference character number for label “F004 ((MSn-1, Sn-10),…(MSnew, Snew0)) START
In Figure 20, because there is no present reference character number for label “F005 (Mni, Sni) START
In Figure 21, because there is no present reference character number for label “F006 (Mni, Sni, MSn+1) START
In Figures 22-24 and 26-27, because there are no present reference character numbers for any of the labels in the drawings of Figures 22-24 and 26-27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections

Claim 1 and 4 are objected to because of the following informalities:

In regards to Claim 1 lines 8-9 and Claim 4 lines 9-10, the applicant recites the limitation  “the number of items”, this is unclear because the number of items lacks antecedent basis as it was never previously recited in the claims. The specification states on Page 20 lines 1-5 “Specifically, the management server 10 determines that the received signature target data 70 is an item of signature target data 70 after generation of an (n- 1)th item of milestone data 90, taking into account the numbers of the signature target data 70 stored in the signature target database 105. In FIG. 6, the expression”. Therefore it will be broadly and reasonably interpreted that the number of items is referring to the signature target data. Examiner suggest amending the claims by replacing the phrase “the” with the phrase “a” to recite consistent claim language and to eliminate confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 2 and 5, the applicant recites the limitation “an item of milestone data”, this is unclear because an item of milestone data has already been previously recited in the independent claims. This creates confusion as to which milestone data the applicant is referring to as there are multiple milestone data that includes multiple hashes. The specification states on Page 16 lines 5-15 “the structure of the milestone data 90. In the present embodiment, when the signature target data is received, items of milestone data 90 are generated at a fixed interval m. Although the milestone data 90 is not data received from an external entity, the milestone data 90 is also included in the signature target data for the sake of convenience in description. In the present embodiment, the nth item of milestone data is denoted as MS". When it is stressed that the milestone data 90 is signature target data, an expression like MS" = Mno is used. Moreover, the latestitem of milestone data MSn is denoted as   The milestone data 90 is made up of a combination of hash values”. Therefore it will be broadly and reasonably interpreted that an item of milestone data is referring to a document, log file or entry that includes multiple hash values. Examiner suggesting amending the claims by using the phrase “the” in front of “item of milestone data” to recite consistent claim language and to eliminate confusion. 

In regards to Claims 2-3 and 5-6, the applicant recites the limitations “an item of signature target data” and “an item of signature record data”. This is unclear because an item of signature target data and an item of signature record data has already been previously recited in the independent claims. This creates confusion if the applicant is referring to a new embodiment of signature target data and signature record data or if the applicant is referring to the same signature target and record data recited in the independent claims. The specification states on Page 11 lines 1-15 “The application server 20 includes a signature target data generation section 201 that generates the signature target data, and a signature addition request section 202 that requests the management server 10 to add the signature record data to the signature target data. The management terminal 30 includes an unnecessary data deletion instruction section 301 that makes a request to delete data that does not need to be retained in the management server 10 because of an expiration of the retention term of the data to which a signature is added. The auditing terminal 40 includes a data authenticity check section 401 that requests the management server 10 to subject the signature target data”. Therefore it will be broadly and reasonably interpreted that an item of signature target data and an item of signature record data is referring to the same limitations recited in the independent claims. Examiner suggest amending the claims by using the phrase “the” in front of item of signature target data and item of signature record data to recite consistent claim language and to eliminate confusion.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S Pub. No. 20030182552, hereinafter referred to as “Tanimoto”)
 in further view of Yang et al. (U.S Pub. No. 20200169417, hereinafter referred to as “Yang”)

	In regards to Claim 1, Tanimoto teaches a digital signature management method implemented by one or a plurality of computers, the method comprising: (Par. (0028) “The configuration of the digital signature system of FIG. 1 includes a plurality of user devices 1a to 1c, a publication organization 2, an arbitrating device 3, and a network 4 connecting the devices to each other. The publication organization device 2 opens a user signature log entry to the public”; signature management system (digital signature system w/ organization) by one or a plurality of computers (user devices 1a-1c))
generating items of signature record data for items of signature target data inputted in chronological order; and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007.”; items of signature record data (signature log file with records, previous log entry hash value etc.)), (Par. (0046) “the signature log file 2013 is sequentially assigned in a time series and is employed to specify a particular record (signature log entry) in the signature log.”; inputted in chronological order (signature log file sequentially assigned in time series)), (Par. (0062) “The signature log entry number is a unique sequential number assigned to each signature log entry and is used to identify the signature log entry. For example, the signature log entry number of the signature being currently generated is obtained by adding one to the record number of the previous signature log entry. The signature log entry number is stored in the item 3004 in each record of the signature log file 2013. Numbers 1 to 3 respectively of the records 3001 to 3003 are signature log entry numbers”; signature record data [..] inputted in chronological order (signature log file and entry recorded in sequential order 1 to 3))
wherein each item of signature record data includes a hash value of a corresponding item of signature target data, a hash value of an item of signature target data inputted immediately previously, and  (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; item signature record data includes (signature log file includes) a hash value of a corresponding item of signature target data (document hash value), a hash of an item of signature target data inputted immediately previously (a previous signature log entry hash value)), (Par. (0123-0124) “the signature generation processing on the digital signature generating side generates a digital signature for the message by applying a secret key to signature objective data obtained by combining with each other the message or a hash value thereof, a hash value of the signature log entry recorded at previous signature generation or reception, and the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry from the generated signature log entrys. [..] the digital signature generating side generates a signature log entry for the generated signature by combining the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry in the generated signature log entrys, the generated signature, and the hash value of the signature log entry generated at previous signature generation or reception and adds the new signature log entry to the signature log (signature log file 2013) to which the signature log entrys generated in the past are registered”; each item of signature record data includes a hash value [..] imputed immediately previously ( signature log entry combined with hash generated at a previous signature))
a signature for the hash value of the corresponding item of signature target data and the hash value of the item of signature target data inputted immediately previously, and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; a signature for the hash value of the corresponding item of signature target data (and signature or other party signature))), (Figure 3A labels 3005-3007; (signature for the hash value and the hash value of item signature target data inputted immediately previously (label 3007 is user signature with corresponding  previous hash value  and message/document hash value inside))(Examiner notes: The instant application states in the specification on Page 19 last 5 lines that target data can be document data. Therefore it will be broadly and reasonably interpreted that target data represents document or message data that is hashed. Examiner suggest amending the claims by defining the difference between target data and signature record data to further enhance the scope of the claim))
each item of milestone data includes a hash value of at least one item of milestone data generated earlier, and (Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; milestone data (the signature log file 2013) includes a hash value of a least [..] dat generated earlier (previous signature log entry hash value))(Examiner notes: In the instant application the specification describes on Page 17-18 that milestone data is made up of a combination of hash values of an item signature record. Therefore it will be broadly and reasonably interpreted that a signature log entry with multiple hash values and a previous hash meets the claimed recitation. Examiner suggest amending the claims by defining what milestone data represents to further enhance the scope of the claims and alleviate any confusion))
hash values of items of signature record data corresponding to all items of signature target data inputted after generation of an immediately previous item of milestone data. ((Par. (0045) “the signature log file 2013 of the example includes records 3001 to 3003 of which each includes such items as a number 3004, a previous signature log entry hash value 3005, a message or document hash value 3006, and signature or other party signature log entry information 3007”; item signature record data includes (signature log file includes) a hash value of a corresponding item of signature target data (document hash value), a hash of an item of signature target data inputted immediately previously (a previous signature log entry hash value)), (Par. (0123-0124) “the signature generation processing on the digital signature generating side generates a digital signature for the message by applying a secret key to signature objective data obtained by combining with each other the message or a hash value thereof, a hash value of the signature log entry recorded at previous signature generation or reception, and the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry from the generated signature log entrys. [..] the digital signature generating side generates a signature log entry for the generated signature by combining the signature log entry number (identifier information) assigned to each signature log entry to identify a particular signature log entry in the generated signature log entrys, the generated signature, and the hash value of the signature log entry generated at previous signature generation or reception and adds the new signature log entry to the signature log (signature log file 2013) to which the signature log entrys generated in the past are registered”; each item of signature record data includes a hash value [..] imputed immediately previously ( signature log entry combined with hash generated at a previous signature))
However Tanimoto does not explicitly teach generating an item of milestone data as a new item of signature target data every time the number of items of signature target data inputted reaches a predetermined value,
Wherein Yang teaches generating an item of milestone data as a new item of signature target data every time the number of items of signature target data inputted reaches a predetermined value, (Par. (0025) “The predetermined blocking condition includes: The number of to-be-stored data records reaches a quantity threshold. For example, each time one thousand data records are received, one new data block is generated, and the one thousand data records are written into the block. Or a time interval counting from a previous blocking moment reaches a time threshold.”; generating a new data block after a quantity threshold or number of inputted/received records corresponding to a new data block))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yang within the teachings of Tanimoto to include generating an item of milestone data as a new item of signature target data every time the number of items of signature target data inputted reaches a predetermined value because of the analogous concept of managing digital signatures using verification of hash functions. Yang includes a process in which a generation of new item of signature target data is created every time a number reaches a predetermined value. This is important because it implements an innovative step of the digital signature lifecycle by having a detection mechanism that continuously creates new data when it is identified that a number of inputs is met. This proves vital in the checking of authenticity of a signature because only after a predetermined value is met that the user can allow the generation of new items. This solves the issue of overflow in storage of items of digital signatures and allows the system to manage and regulate the number of items produced based on a threshold.

In regards to Claim 2, the combination of Tanimoto and Yang teach the method of claim 1, Tanimoto further teaches the digital signature management method according to claim 1, further comprising: with respect to to-be-verified signature target data being an item of signature target data to be subjected to authenticity verification, (Par. (0128) “the verification processing on the digital signature verifying side, there is executed the log verification processing in which for a verification objective digital signature generated or received in the past, it is verified to determine whether or not the verification objective digital signature generated or received in the past matches signature data contained in the signature log entry received or generated when the digital signature is generated or received and it is further verified to determine whether or not the signature log entrys are correctly chained to each other from the latest valid signature log entry to the signature log entry containing the verification objective signature data”; to-be-verified signature target data (verification of signature data in log entry))
checking authenticity of an item of milestone data including a hash value of the to-be-verified signature target data to check the authenticity of the to-be-verified signature target data. (Par. (0087) “the program 2009 verifies the chain of record from the signature log entry having the number equal to that of the opened signature log entry to the signature log entry corresponding to the signature for verification. Specifically, the program 2009 compares the hash value between two successive signature log entrys in the signature log file 2013. If the hash values are equal to each other, the program 2009 assumes that the signature log entrys has a correct continuity of the chain”; check authenticity of an item including a jasj value of the to-be-verified (verification of signature log entry includes comparing hash values  [..] if the hash values are equal [..] correct))


	In regards to Claims 4-5, claims 4-5 are system claims that recite similar limitations to claims 1-2 and the teachings of Tanimoto and Yang address all the limitations discussed in claims 1-2 and are thereby rejected under the same grounds.



Claims 3 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S Pub. No. 20030182552, hereinafter referred to as “Tanimoto”)  and Yang et al. (U.S Pub. No. 20200169417, hereinafter referred to as “Yang”) in further view of Turetsky et al. (U.S Pub. No. 20200118068, hereinafter referred to as “Turetsky”)

In regards to Claim 3, the combination of Tanimoto and Yang do not explicitly teach the digital signature management method according to claim 2, further comprising: when checking authenticity of first milestone data being a first item of milestone data, checking authenticity of second milestone data being another item of milestone data including a hash value of an item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data.
Wherein Turetsky teaches the digital signature management method according to claim 2, further comprising: when checking authenticity of first milestone data being a first item of milestone data, (Par. (0055) “GTM childchains 111-114 retain information specific to each class of GTM operations, for example, operations data, transaction records, audit trails, and event milestones to document completion of specific tasks. The event milestones recorded on each childchain are then combined into Global Trade Visibility/Business Partner Collaboration entries by a block aggregator 118 that collects and compresses transaction data stored on each childchain 111-114. Blocks of GTV/BPC entries produced by the block aggregator 118 are recorded on the GTM subchain 100. One way hashes of GTV/BPC entries or other forms of aggregate GTM subchain data are then assembled into mainchain blocks 106 and then recorded on the international trade blockchain”; milestone data (blocks with milestone events)), (Par. (0085) “Milestone events for products moving out of or into FTZs include goods valuation, authentication of shipment country of origin, export product designation, inter zone product designation, and clearance through customs and boarder protection. Milestone events for moving products out of- in to- CBWs include product classification,”; checking authenticity of first milestone data ( milestone events include authentication))
checking authenticity of second milestone data being another item of milestone data including a hash value of an item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data. (Figure 2 labels 204-205; second milestone data (label 205) including a hash value of an item of signature record data corresponding to first milestone data (label 205 with “Hash 0” that is in first milestone data (label 204 with Hash 0)), (Par. (0080) “GTM operation; a digital signature (302, 322, 342) that allows users to verify blocks and block entries; the cryptographic hash (303, 323, 343) of the previous block (the genesis block will not have a previous block); and the cryptographic hash (304, 324, 344) of the current block.”; checking authenticity of second milestone data (verify blocks with hash values of previous block))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Turetsky within the teachings of Tanimoto and Yang to include checking authenticity of second milestone data being another item of milestone data including a hash value of an item of signature record data corresponding to the first milestone data to check the authenticity of the first milestone data because of the analogous concept of digital signature using hash verification and milestone data. Turetsky includes a process in which a first and second milestone are checked for authenticity and that the second milestone data includes a hash of the first milestone data. This is important because it allows the verification of digital signatures to be even more accurate and thorough. Because of the second milestone data including a hash indicating the first milestone data and chain of trust is established and record data pertaining to the signatures are securely protected. This allows users to be aware of trusted entities as opposed to modified or altered signature data that can lead to compromise or forged entities in communication. This implementation maintains the integrity of the system as a whole and creates high credibility. 



In regards to Claim 6, claim 6 recites similar limitations to claim 3 and the teachings of Tanimoto, Yang and Turetsky address all the limitations discussed in claim 3 and are thereby rejected under the same grounds.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mosko; Marc E. (U.S Pub. No. 20150341175) “SYSTEM AND METHOD FOR CIRCULAR LINK RESOLUTION WITH HASH-BASED NAMES IN CONTENT-CENTRIC NETWORKS”. Considered this reference because it addressed portions of digital signatures using hash chaining for verification.

Li; Yize (U.S No. 10790988) Managing Blockchain-based Centralized Ledger Systems”. Considered this application because it relates to the chronological ordering of items of a digital signature much like the instant application.

Griffin; Phillip H. (U.S No. 10419209) “Parallel Assurance Of Blockchain Signatures”. Considered this application because it addressed domain the verification of digital signatures using hash values as well as milestone data.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497

/Jeremy S Duffield/           Primary Examiner, Art Unit 2498